Name: Commission Regulation (EEC) No 3263/82 of 3 December 1982 opening an invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 82 Official Journal of the European Communities No L 343/9 COMMISSION REGULATION (EEC) No 3263/82 of 3 December 1982 opening an invitation to tender for the sale of olive oil held by the Greek intervention agency Community market of the following quantities of olive oil out of intervention purchases made during the 1980/81 and 1981 /82 marketing year :  approximately 10 000 tonnes of virgin lampante olive oil ,  approximately 4 000 tonnes of olive residue oil . Article 2 The invitation to tender shall be published on 7 December 1982. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of Ydagep, 5 Acharnon Street, Athens, Greece . A copy of the invitation to tender shall be sent without delay to the Commission . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2) and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 (3), provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Greek intervention agency has, since the 1980/81 marketing year, bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 1 852/82 (^ laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 The tenders must reach Ydagep, 5 Acharnon Street, Athens, Greece not later than 2 p.m . (local time) on 20 December 1982. Article 4 HAS ADOPTED THIS REGULATION : 1 . With regard to virgin lampante olive oil, tenders shall be submitted for an oil of 5 ° acidity. With regard to olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : A. Virgin lampante olive oil :  up to 5 ° acidity : increase of Dr 160 for each degree or fraction of degree of acidity below 5 ° ;  above 5 ° up to 8 ° acidity : reduction of Dr 160 for each degree or fraction of degree of acidity above 5 ° ; Article 1 The Greek intervention agency Ypiresia Diachiriseos Agoron Georgikon Proionton', hereinafter referred to as 'Ydagep' shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the 0 OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p . 6 .  above 8 : (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348 , 30 . 12. 1977, p. 46. H OJ No L 209 , 10 . 7. 1982, p . 17. additional reduction of Dr 213 for each degree or fraction of degree above 8 ° ; No L 343/ 10 Official Journal of the European Communities 4. 12. 82 B. Olive residue oil : decision fixing the minimum selling price shall be notified forthwith to the Member State concerned .  above 5 ° up to 8 acidity : reduction of Dr 93 for each degree or fraction of degree of acidity above 5 ° ; Article 7  above 8 : The olive oil shall be sold by Ydagep not later than 12 January 1983 . Ydagep shall supply the agencies responsible for storage with a list of the lots remaining unsold . additional reduction of Dr 113 for each degree or fraction of degree above 8 ° . Article 5 Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Dr 632 per 100 kilograms. Not later than the day after the expiry of the time limit laid down for the submission of tenders, Ydagep shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 9 The storage charge referred to in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Dr 150 per 100 kilo ­ grams .Article 6 Article 10The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982. For the Commission Poul DALSAGER Member of the Commission